Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                        December 30, 2019
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 52129-6-II

                                Respondent,                   UNPUBLISHED OPINION

        v.

 JACOB C. EVANS,

                                Appellant.

       GLASGOW, J. — Jacob Evans appeals the sentencing court’s imposition of the criminal

filing fee under RCW 36.18.020(2)(h) as a legal financial obligation on his judgment and sentence.

The State concedes that the sentencing court found Evans to be indigent and that the filing fee

should be stricken, as well as any interest on any nonrestitution financial obligations. We accept

the State’s concession and remand to the sentencing court to strike the criminal filing fee and

interest accrual on any nonrestitution obligations.

       In 2018, Jacob Evans was convicted of nine counts of second degree identity theft and nine

counts of forgery after cashing a series of stolen and falsified checks. As part of Evans’s sentence,

the sentencing court imposed restitution, a crime victim penalty assessment, and a criminal filing

fee. The judgment and sentence also includes an interest accrual provision. The court also entered

an order of indigency. Evans then appealed the imposition of the criminal filing fee.

       Evans argues, and the State concedes, that the sentencing court erred by ordering Evans to

pay the criminal filing fee because he is indigent. RCW 36.18.030 prohibits courts from imposing

the criminal filing fee on indigent defendants. RCW 36.18.020(2)(h); State v. Catling, 193 Wash. 2d
252, 258, 438 P.3d 1174 (2019). This prohibition became effective in June 2018, before Evans
No. 52129-6-II


was sentenced in July 2018. State v. Ramirez, 191 Wash. 2d 732, 738, 426 P.3d 714 (2018) (noting

that the effective date of relevant amendments to certain legal financial obligation statutes became

effective on June 7, 2018). The State also concedes that the trial court should strike interest accrual

on nonrestitution financial obligations.

        We accept the State’s concessions and remand to the sentencing court to strike the criminal

filing fee and interest accrual on any nonrestitution obligations.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                       Glasgow, J.
 We concur:



 Worswick, J.




 Maxa, C.J.




                                                   2